 

Received LA ee as

AO 245B (Rev. 02/08/2019) Judgment i in a Criminal Petty Case (Modified) : ene eh

UNITED STATES DISTRICT COURT [~~~

 

 

 

 

  

 

 

 

 

 

 

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

CAB

 

SOUTHERN DISTRICT OF CALIFORNIA AUS 92 29°9
United States of America JUDGMENT IN/A CREMINAL:CASE. 577;
y. (For Offenses Committed or Atte Noveniber, 7, F989 C ne
f os rt crt ae |
Juan Hernandez-Hernandez _ Case Number: 3:19-mj-23415
| | Michael Anthony Hernandez
Defendant 's Attorney

REGISTRATION NO. 23036508
THE DEFENDANT:

x] pleaded guilty to count(s) 1 of Complaint _

(J was found guilty to count(s)

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) __ 1

[] The defendant has been found not guilty on count(s)
OO Count(s) | ~ dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
. er
C TIME SERVED a days

Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

CL] Court recommends defendant be deported/removed with relative, charged in case

 

DUSM OSS HONORABLE ROBERT A. MCQUAID
~ UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-23415
